Citation Nr: 0817644	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a left femoral bypass 
graft, to include left ankle and foot weakness, as a result 
of treatment at a Department of Veterans Affairs medical 
facility in May and July 2004.



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In March 2008, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

Although the veteran's claim has previously been identified 
and developed as whether the rating decision denying 
compensation for residuals of the bypass graft surgery was 
clearly and unmistakably erroneous, upon further review of 
the record, and as noted at the time of the veteran's March 
2008 hearing, it is apparent that the veteran's notice of 
disagreement submitted in June 2006, is a timely appeal of 
the December 2005 rating decision's denial of compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of a left 
femoral bypass graft with left ankle and foot weakness.  
Moreover, although the prior rating decision identified the 
veteran's residuals as two distinct issues, it is clear that 
both claims are for residuals allegedly arising from same 
procedure.  Therefore, the issue, as reflected on the title 
page, is for appellate consideration and will be addressed in 
the subsequent decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent, probative evidence that the 
veteran either suffered additional disability as a result of 
the femoral bypass graft and subsequent treatment performed 
at a Department of Veterans Affairs medical facility in May 
and July 2004; or that any current left ankle and foot 
disability is a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or as a result of an event not reasonably 
foreseeable.  


CONCLUSION OF LAW

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of left femoral bypass 
graft, to include left ankle and foot weakness, as a result 
of a surgical procedure and subsequent treatment performed at 
a Department of Veterans Affairs medical facility in May and 
July 2004, is not established.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In reviewing the veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, the Board 
observes that the RO issued VCAA notice to the veteran in a 
March 2005 letter which informed him of the evidence 
generally needed to support claims of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
March 2005 VCAA notice was issued prior to the December 2005 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.  

Although the veteran was not provided with adequate notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the issue on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record, as well as 
private treatment records and were reviewed by both the RO 
and the Board in connection with the veteran's claim.  The 
veteran was afforded a personal hearing at the RO and a 
transcript of his testimony at this hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  For claims filed after October 1, 1997, a claimant 
is required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).

It is necessary to show that additional disability actually 
resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural 



progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b).

The veteran has repeatedly expressed his personal belief that 
he incurred additional disability, including left ankle and 
foot weakness, nerve and ligament damage, as a result of his 
May 2004 left femoral bypass graft surgery and subsequent 
treatment in July 2004 at a VA Medical Center in Chicago, 
Illinois.  He believes that these disabilities are the result 
of the surgical procedure's failure.  However, the veteran is 
a lay person, not trained or educated in any type of 
medicine.  As such, he is not competent to offer an opinion 
as to the propriety of a medical diagnosis or whether medical 
treatment caused additional disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The objective medical evidence of record shows that the 
veteran was admitted to the VA Medical Center in May 2004 
with complaints of a cold left foot and without any pulses or 
any "dopplerable" signal within the left foot.  He 
underwent a left femoral anterior tibial bypass.  The 
discharge summary indicates that the procedure went well and 
the veteran was transferred to the surgical intensive care 
unit and later to a step-down unit.  In July 2004, he was 
readmitted for worsening dehiscence of his distal incision 
site.  At that time he reported a one-week history of left 
foot coldness and occasional sharp left foot pain.  Lower 
extremity graft surveillance revealed no detectable flow in 
the graft.  The veteran underwent a thrombectomy of the 
femoral graft and tolerated the procedure well with a 
positive dorsalis pedis (DP) pulse immediately following the 
surgery.  However, several hours later, his DP pulse had no 
Doppler signal.  He was scheduled for a repeat thrombectomy 
but left the hospital against medical advice after being 
counselled regarding the risks.  

Subsequent private treatment records, dating from August 2004 
to September 2005, note the veteran's previous femoral to 
anterior tibial bypass graft with subsequent occlusion.  In 
August 2004, he underwent a left femoral to peroneal bypass 
graft with reverse saphenous vein and left interposition 
bypass graft.  Elevated distal anastomosis velocity in a 
graft surveillance study of the left lower extremity 



prompted further surgery in February 2005.  The veteran 
underwent infrageniculate balloon angioplasty at that time.  

As noted above, without proper medical training and 
expertise, the veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. 
Derwinski, supra.  The Board cannot assign any weight to the 
veteran's lay assertion that he currently has any residuals, 
to include left ankle and foot weakness as a result of a May 
2004 left femoral bypass graft surgical procedure conducted 
at a VA facility.  While the veteran can describe the 
symptoms he experiences he can not provide competent medical 
evidence as to the etiology of those symptoms.  Moreover, 
although a September 2005 VA neurology examination report 
shows that the veteran had decreased range of motion in the 
left ankle and left foot drop secondary to a perineal nerve 
deficit, the examiner was unable to etiologically link these 
disabilities to the veteran's surgical intervention in either 
May or July 2004, because it was impossible to ascertain the 
initial onset of such deficits.  The only medical opinion of 
record addressing whether the veteran has any current 
additional disability as a result of the May 2004 surgery is 
the September 2005 VA orthopedic examination report and 
subsequent March 2006 addendum.  The May 2004 VA orthopedic 
examiner opined, after reviewing the veteran's claims file 
and later submitted private treatment records as well as 
examining him, that there was no evidence of any tendon or 
ligamentous injuries as a result of the VA surgeries or any 
clinical disability resembling those due to any such 
injuries.  

Therefore, as there is no competent medical evidence of 
record that any additional disability resulted from the May 
2004 left femoral bypass graft, the Board concludes that the 
veteran has not suffered "additional disability" due to VA 
medical or surgical treatment within the meaning of 38 
U.S.C.A. § 1151.  




Assuming without conceding that the decreased range of motion 
of the left ankle and left foot drop noted in the September 
2005 VA neurology examination is evidence of "additional 
disability," the preponderance of the evidence is still 
against the veteran's claim of entitlement to compensation 
benefits for such residuals pursuant to the provisions of 38 
U.S.C.A. § 1151.  The Board finds that the competent evidence 
of record does not demonstrate that the veteran's decreased 
range of motion of the left ankle or left foot drop are the 
results of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical treatment in May 2004.  Again, the 
Board acknowledges the veteran's argument and testimony that 
VA's May 2004 surgery was a failure and that he was advised 
that his leg would be amputated during his July 2004 
hospitalization.  However, the contemporaneous medical 
evidence during both hospitalizations does not corroborate 
the veteran's testimony.  The May 2004 discharge summary 
indicates that the surgery was successful and the July 2004 
discharge summary indicates that the veteran was scheduled 
for another thrombectomy and not an amputation of his lower 
left leg as alleged.  Moreover, a VA physician, after 
reviewing the veteran's claims file and private treatment 
records, opined that there was no evidence of any negligence, 
carelessness, or medical malpractice on the part of the 
physicians.  The veteran has not submitted any medical 
opinion that his decreased range of motion in the left ankle 
or his left foot drop was the result of carelessness, 
negligence, lack of proper skill, error in judgment or some 
similar instance of fault in the medical treatment provided 
him by VA, or that either was a result of an event not 
reasonably foreseeable.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against awarding compensation pursuant to 38 
U.S.C.A. § 1151 for alleged additional disability for 
residuals of a left femoral bypass graft, to include left 
ankle and foot weakness, due to VA medical treatment.  38 
U.S.C.A. § 5107(b). 

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA facility for 
residuals of a left femoral bypass graft, to include left 
ankle and foot weakness, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


